Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 01/04/2022. 
Claims 1, 6, 8, 12, 14, 19 are amended and pending. Claims 2-5, 7, 9-11, 13, 15-18 and 20 are cancelled. 
Rejections of claims 1, 6, 8, 12, 14, 19 under 35 USC 112 is withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 12, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0275512 A1) in view of Chen et al. (US 2019/0289661 A1) and Intel (a 3GPP document, “TP on agreed NR inactive aspects” as cited in IDS). 

Regarding claims 1, 14, Wu discloses a method for controlling an RRC state, or a terminal device comprising: 
A processor (see fig. 4, 402); a transmission device (see fig. 4, 410); a memory for storing instructions executable by the processor (see fig. 4, 404); wherein the processor is configured to control the transmission device to: 
sending, by a terminal device which is in an inactive state, a radio resource control (RRC) connection resume request message to a network device (see fig. 6-7, discloses a terminal in inactive state, sending resume request); 
receiving, by the terminal device, an RRC connection release message sent from the network device in response to the connection resume request message (see fig. 6-7, discloses connection release message in response to request), the RRC connection release message carrying first indication information which indicates a target state of the terminal device (see par. 0054-0057, discloses including an indication in the release message to indicate that the terminal is to stay in inactive mode); and 
entering, by the terminal device, the target RRC state based on the first indication information (see par. 0054-0057, fig. 6-7, discloses terminal entering in inactive state based on the received release message);
wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message carrying configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal device uses the configuration information that is carried in RRC connection release message (see par. 0054, discloses release 
Wu fails to disclose but Chen discloses wherein the configuration information corresponding to the RRC inactive state comprises at least one of I-RNTI, RAN DRX cycle, and periodic RAN notification area update timers (see par. 0053, discloses message that configures UE in inactive state can carry configuration including I-RNTI, DRX and periodic timer). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuration information within the release message to include I-RNTI, DRX and periodic timer to allow configuring the UE in RAN notification area (RNA). 
The motivation for doing so would be to allow UE to implement RNA. 
Wu does not explicitly disclose but Intel discloses the RRC connection release message carrying first indication information which indicates an RRC inactive state of the terminal device or when the first indication information does not indicate the RRC inactive state, entering, by the terminal device, an RRC idle state based on the first indication information (see section 2.5 and 5.3.8 at page 5, particularly discloses a UE trying to resume a connection, and using RRC connection release message with cause to put the UE in inactive or idle state). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an explicit indication of state transition indicator within the connection release message as described by Intel. 
The motivation for doing so would be to allow notifying the UE explicitly of state. 
Wu does not disclose wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message not carrying configuration information 
Chen discloses for example configuring a UE in an inactive state with configuration parameters over dedicated signaling (see par. 0050, bullet 4). It further discloses that parameters continue to be used when a UE moves to one new cell in RNA area in inactive state (par. 0050, bullet 7). It further discloses that a UE in an inactive state can be moved back to inactive state to support RNA update use case (see par. 0053, bullet 1-3).  In other words, these elements describes that a configuration parameter for inactive state can be configured when a UE is initially configured to operate in inactive state and when it attempts to resume the connection, in an effort to update the RNA, it can be indicated to stay in the inactive state while using the previously configured parameters. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message not carrying configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal device uses locally stored configuration information that corresponds to the RRC inactive state as described by Chen. 
The motivation for doing so would be to allow utilizing preconfigured parameters when parameters cannot be communicated such as when performing SRB0 type communications (see par. 0053).

Regarding claim 8, Wu discloses a method for controlling an RRC state, comprising: 

sending, by the network device, an RRC connection release message to the terminal device in response to the connection resume request message (see fig. 6-7, discloses connection release message in response to request), the RRC connection release message carrying first indication information which indicates a target RRC state of the terminal device (see par. 0054-0057, discloses including an indication in the release message to indicate that the terminal is to stay in inactive mode); so that the terminal device enters the target RRC state based on the first indication information (see par. 0054-0057, discloses including an indication in the release message to indicate that the terminal is to stay in inactive mode), wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message carrying configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal device uses the configuration information that is carried in RRC connection release message (see par. 0054, discloses release message including configuration information such as resume id, which is used in transitioning from the inactive state); and
Wu fails to disclose but Chen discloses wherein the configuration information corresponding to the RRC inactive state comprises I-RNTI, RAN DRX cycle, and periodic RAN notification area update timers (see par. 0053, discloses message that configures UE in inactive state can carry configuration including I-RNTI, DRX and periodic timer) and when the first indication information does not indicate the RRC inactive state, entering, by the terminal device, an RRC idle state based on the first indication information (see par. 0053, discloses a UE in inactivate state trying to resume connection can be moved into idle state).

The motivation for doing so would be to allow UE to implement RNA. 
Wu does not explicitly disclose but Intel discloses the RRC connection release message carrying first indication information which indicates an RRC inactive state of the terminal device or when the first indication information does not indicate the RRC inactive state, entering, by the terminal device, an RRC idle state based on the first indication information (see section 2.5 and 5.3.8 at page 5, particularly discloses a UE trying to resume a connection, and using RRC connection release message with cause to put the UE in inactive or idle state). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an explicit indication of state transition indicator within the connection release message as described by Intel. 
The motivation for doing so would be to allow notifying the UE explicitly of state. 
Wu does not explicitly disclose in response to the target RRC state being an RRC inactive state and the RRC connection release message not carrying configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal device uses locally stored configuration information that corresponds to the RRC inactive state.
Chen discloses for example configuring a UE in an inactive state with configuration parameters over dedicated signaling (see par. 0050, bullet 4). It further discloses that parameters continue to be used when a UE moves to one new cell in RNA area in inactive state (par. 0050, bullet 7). It further discloses that a UE in an inactive state can be moved back to inactive state to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message not carrying configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal device uses locally stored configuration information that corresponds to the RRC inactive state as described by Chen. 
The motivation for doing so would be to allow utilizing preconfigured parameters when parameters cannot be communicated such as when performing SRB0 type communications (see par. 0053).

Regarding claims 6, 12, 19, Wu discloses the method wherein the RRC connection resume request message carries indication information for indicating a reason for the RRC connection resume, wherein the indication information for indicating the reason for the RRC connection resume is used by the network device to determine the target state of the terminal device in a connection resume procedure (see par. 0009, discloses a cause in the resume request for indication).

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 8, 12, 14, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant argues that Wu or Intel fails to disclose part of the amended limitation. Applicant also states that one of the references used in January office action, Kim also does not disclose this feature. Examiner respectfully notes that Kim is not one of the references that was cited in last office mailed on 10/07/2021 and therefore it is irrelevant. Further, Applicant’s response does not address Chen reference either. This reference was part of rejection mailed in last office action and as noted above discloses the amended subject matter. As such, the arguments are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/            Primary Examiner, 
Art Unit 2466